DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s RCE submission filed on 12/31/2020 together with IDS correspondingly filed on the same aforementioned date.   Claims 1, 3-8, 10-15, 17-20, and 24-26 are pending in the application. As such, Claims 1, 3-8, 10-15, 17-20, and 24-26 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.         The response filed 12/31/2020 has been correspondingly accepted and considered in this Office Action.  Claims 1, 3-8, 10-15, 17-20, and 24-26 have been examined.  

Response to Arguments 
4.         In response to Applicant’s filed RCE together with IDS on 12/31/2020, the previous rejections of claims 1, 3, 4, 6-11, 13-15, 17, and 19-23 under 35 U.S.C. 102 is respectfully reconsidered, and hereinafter addressed as follows.

Allowable Subject Matter
5.       Claims 1, 3-8, 10-15, 17-20, and 24-26 are found allowable over the prior art of record.

Claims 1, 3-8, 10-15, 17-20, and 24-26 are found allowable over the prior art of record for at least the following rationale. Meyers et al., (U.S. Patent Application Publication: 2017/0083285), hereinafter referred to as MEYERS.

    PNG
    media_image1.png
    263
    320
    media_image1.png
    Greyscale
MEYERS teaches, see e.g., how wakeword detection and confirmation in Fig. 5  “…may be implemented by each of the devices 102 in order to provide an audio signal 108 and associated metadata 110 to the speech service 112 in response to detected user speech 502, which may correspond to the user request 106… A keyword spotter is a functional component or algorithm that evaluates an audio signal to detect the presence a predefined word or expression in the audio signal…” (See e.g., MEYERS ¶¶ 99, 103, 104, Figs. 2, 5, 9, 10). Further, MEYERS discloses, see e.g., how confirmation of the wakeword is present in the voice input as observed in the first and/or second instances as “first time at which a wakeword preceding the user utterance was received…or a second time at which a wakeword preceding the user utterance was received…” in the context of action and response as confirmation during arbitration 212, (See e.g., MEYERS ¶¶ 57-64, Fig. 2).  Furthermore, MEYERS discloses e.g., “…speech service 112 may be part of one or more network-accessible computing platforms that are maintained and accessible via the Internet, such as are sometimes referred to as "cloud" services…,” “…speech interface device 102 may receive spoken commands from the user 104 and provide services in response to the commands… user 104 may speak a predefined trigger 
    PNG
    media_image2.png
    394
    386
    media_image2.png
    Greyscale
instructions or directives (e.g., "I'd like to go to a movie. Please tell me what's playing at the local cinema."), and how “…response dispatcher 122 is configured to determine and specify a speech response or other action corresponding to the intent of the user request 106 based on the intent determined by the NLU component 120, and to provide the response to the corresponding device 102 or instruct the corresponding device 102 to perform an action in response to the user request 106…,” (MEYERS ¶¶ 13, 22, 35, Figs. 2, 5, 9, 10).
 Notwithstanding, MEYERS’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 8, and 15 as specifically recited.
Similarly, dependent Claims 3-7, 24; 10-14, 25; and 17-20, 26 further limit allowable independent Claims 1, 8, and 15 correspondingly, and thus are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656